Synapsis of the emails conducted for the interview.

The reference is US 20120148910 (I have attached the reference for your convenience)
 

    PNG
    media_image1.png
    580
    760
    media_image1.png
    Greyscale

 


    PNG
    media_image2.png
    472
    616
    media_image2.png
    Greyscale


Discussed the allowability of claim 14 and 15  because 
if claim 14 is brought up then there will be issues with claim 15 as a dependent claim.  Currently claim 14 is written as two sides open and claim 15 is written as 3 sides open; this will cause a 35 USC 112 4th rejection for claim 15 as it is broader.  So, an amendment will have to made to claims 14 and 15, to avoid this.  
Also, could the claim be amended to reword “this side” in claims 14 and 15.  The term “this side” can be confusing.  


 

    PNG
    media_image3.png
    588
    1040
    media_image3.png
    Greyscale


Applicant suggested amending claims 14 and 15
14. (Currently Amended) The secondary battery of claim 1, wherein the extension portion comprises a top wall and two side walls which are connected to the top wall and opposite to each other, such that the concave portion is open at the side of the main body portion away from the cap plate and open at two sides that are adjacent to he side of the main body portion away from the cap plate and opposite to each other.

15. (Currently Amended) The secondary battery of claim 1, wherein the extension portion comprises a top wall and one side wall connected with the top wall, such that the concave portion is open at the side of the main body portion away from the cap plate and open at three sides adjacent to the side of the main body portion away from the cap plate.
These amendments would address the issues of “this side.” (B2)
However, at the time of the interview, a decision about how to amend to place the case in condition for allowance was not made. 
/Maria Laios/Primary Examiner, Art Unit 1727